Eberhardt, Judge.
Differences in the physical conditions here and in W. T. Grant Co. v. Phillips, 116 Ga. App. 650 (158 SE2d 312) are insubstantial and we think the ruling there is controlling here.
The claim of a defect in construction does not require a different result because the evidence demands a finding that even if the defects claimed existed, these had nothing whatever to do with Mrs. Martin’s fall. The variance in the height of the rises between the steps had nothing to do with it, for she says that she fell when she placed her foot on the top step. It does not appear that the area was crowded or that for other reasons the two handrails were not available for her use; she simply did not elect to go to either of them when she started to go down the steps. Photographs of the steps are in the record showing the location and availability of the handrails. The steps have no appearance of being worn or hollowed out from trafile, and give *69no appearance of being other than of terrazzo construction in general use for commercial, office and other buildings.
The pleadings were pierced, and plaintiff fails in her effort to shift the blame for her fall to a defect in construction and thus raise a genuine issue of material fact.

Judgment affirmed.


Bell, P. J., and Deen, J., concur.